Title: From James Madison to Edmund Randolph, 21 March 1790
From: Madison, James
To: Randolph, Edmund


Dear SirN. Y. Mar: 21. 1790
Your favor of the 10th. came to hand yesterday. I feel much anxiety for the situation in which you found Mrs. Randolph; but it is somewhat alleviated by the hopes which you seem to indulge.
The Language of Richmond on the proposed discrimination does not surprize me. It is the natural language of the towns, and decides nothing. Censure I well knew would flow from those sources. Should it also flow from other sources, I shall not be the less convinced of the right of the measure, or the less satisfied with myself for having proposed it. The conduct of the gentlemen in Amherst & Culpeper, proves only that their personal animosity is unabated. Here it is a charge agst. me, that I sacrificed the federal to antifederal sentiments. I am at a loss to divine the use that C—b—ll & S—t—r can make of the circumstance.
The debates occasioned by the Quakers have not yet expired. The stile of them has been as shamefully indecent as the matter was evidently misjudged. The true policy of the Southn. members was to have let the affair proceed with as little noise as possible, and to have made use of the occasion to obtain along with an assertion of the powers of Congs. a recognition of the restraints imposed by the Constitution.
The State debts have been suspended by the preceding business more than a Week. They lose ground daily, & the assumption will I think ultimately be defeated. Besides a host of objections agst. the propriety of the measure in its present form, its practicability becomes less & less evident. The case of the paper money in Georgia S. C. N. C. &c to R. Isld. is a most serious difficulty. It is a part of the debts of those States, and comes in part within the principle of the assumption.
A packet arrived a few days ago but throws little light on the affairs of Europe. Those of France do not recede but their advance does not keep pace with the wishes of liberty. Remember to Mr. M. & his good lady. Yrs. affly.
Js. Madison Jr
Mr. Jefferson is not yet here. The bad roads have retarded him. We expect him to day or tomorrow. I am this instant told he is come.
